Citation Nr: 1444880	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the appellant's character of discharge from military service is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to August 1970.  He received an other than honorable discharge.  

In June 1989, the appellant filed a claim for post-traumatic stress disorder (PTSD).  In an administrative decision in December 1989, the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, noted that the appellant had had one continuous period of service from February 1968 to August 1970; that he had had multiple periods of absence without official leave (AWOL); and that at the time of those incidents, he had not been mentally deranged, defective, or abnormal.  The RO, therefore, concluded that his discharge in August 1970 was a bar to VA benefits under 38 C.F.R. § 3.12(d)(4), and that he was only entitled to health care benefits for the purposes of any service-connected disorders.

 In January 1990, the RO decided that during the appellant's time of AWOL, there was no evidence that "[he] was laboring under such a defective reason, from disease of mind or mental deficiency, as not to know or understand the nature or consequence of the act or that what he was doing was wrong."  He disagreed with that decision, and this appeal ensued.

 In July 1990, the RO granted service connection for post-traumatic stress disorder for the purposes of medical care eligibility under Chapter 17, Title 38 of the United States Code.

 In June 1991, the Board of Veterans' Appeals (Board) concluded that the appellant was not eligible to receive disability compensation benefits for any disability incurred or aggravated during his period of active military service from February 1968 to August 1970.  He appealed to the United States Court of Veterans Appeals (Court). 

In December 1992, the Court found that the Board had not provided adequate reasons and bases for concluding that the appellant's periods of AWOL had constituted willful and persistent misconduct; that the Board had failed to consider the "minor offense" exception under 38 C.F.R. § 3.12(d)(4) ; and that the Board had failed to provide adequate reasons and bases why it did not consider the appellant's post-traumatic stress disorder to have constituted insanity at the time the offenses were committed.  In regard to the latter, the Court noted that the Board had not considered the expansive definition of insanity under 38 C.F.R. § 3.354.  In light of the foregoing, the Court vacated the Board's decision and remanded the case to the Board for proceedings consistent with the Court's decision. 

 In July 1993, the Board remanded the case for further development.  In June 1994, following that development, the RO confirmed that the appellant had not been shown to be insane at the time he had committed the offenses which had resulted in his discharge under other than honorable conditions.  Thereafter, the case was returned to the Board.  In September 1994, the Board denied the appellant's claim.  

The appellant filed to reopen the claim in March 2004.  The appellant then appealed an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which found that no new and material evidence had been received.  The Board reopened the claim in February 2012, and remanded it for further development.  

The appellant and his wife testified before a Veterans Law Judge (VLJ) at a hearing in April 2011.  A transcript of that hearing is of record.  The appellant was informed that the VLJ who conducted the April 2011 hearing was no longer employed by the Board, and was given the opportunity to appear at a new hearing, but responded that he did not wish to appear at a new hearing.  


FINDINGS OF FACT

1. The appellant's multiple violations of the Uniform Code of Military Justice (UCMJ) in service constituted a pattern of willful and persistent misconduct, resulting in a discharge under conditions other than honorable.  

2. The most probative evidence of record does not show that the appellant was insane at the time he committed these offenses in service.  


CONCLUSION OF LAW

The character of the appellant's service is a bar to VA benefits.  38 U.S.C.A. 
§§ 101, 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A July 2012 VA letter satisfied the duty to notify provisions as to the character of the claimant's discharge.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The appellant's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The appellant has not indicated, and the record does not contain evidence, that he is in receipt of relevant disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in August 2013.  The appellant has not argued, and the record does not reflect, that the examination was inadequate for purposes of determining whether the appellant was insane at the time he committed the offenses in service that lead to his discharge under other than honorable conditions.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted a psychiatric examination of the appellant, and concluded that the appellant was not insane at the time in question.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Kentucky Department of Veterans Affairs.  The appellant, through his testimony, that of his wife, and that of his representative, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The testimony of the appellant and his representative did not indicate the existence of outstanding relevant treatment records.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   


Law and Regulations

In order to qualify for VA benefits, a claimant must demonstrate that he or she is a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

The term 'discharge or release' includes: (1) retirement from the active military, naval or air service, and (2) the satisfactory completion of the period of active military, naval or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18). 

A discharge or release to reenlist is a conditional discharge if it was issued during World War I, World War II, the Korean conflict, the Vietnam era, or peacetime service.  38 C.F.R. § 3.13(a).  Typically, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  A person may be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes, however.  38 C.F.R. § 3.13(c).  The requirements for such a constructive unconditional discharge are: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  Id.  If these requirements are met, the entire period of service does not constitute one period of service.  38 C.F.R. § 3.13(b).  This has been interpreted to suggest that the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  See VAOGCPREC 8-2000, fn. 2 (July 25, 2000). 

It is dishonorable when a person is discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested his release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c). 

Additionally, a discharge or release is considered to have been under dishonorable conditions if it was because of one of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude; (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d). 

An offense involving moral turpitude includes, generally, the conviction of a felony.  38 C.F.R. § 3.12(d).  "Willful misconduct" is an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id. 

An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance...[does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  An AWOL thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct). 

As it prevents attainment of Veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).  There are two instances when this is not true, however. 

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997).  

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id. 

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354. 

The term 'constitutionally psychopathic' refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase 'interferes with the peace of society' refers to behavior which disrupts the legal order of society.  Id.  The term 'become antisocial' refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id. 

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) the President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. 
§ 3.12(h).  

Character of Discharge

The record reflects that in February 1968, the appellant enlisted for a three-year term of service.  The appellant received a DD214 reflecting honorable service from February 1968 to June 1969, and immediately reenlisted.  Because the appellant initially enlisted for a three-year term of service, he was not eligible for discharge in June 1969.  Therefore, the DD214 reflecting honorable service from February 1968 to June 1969 is a conditional discharge, meaning that the character of the appellant's entire period of service will be determined by the character of the final termination of service.  38 C.F.R. § 3.13.  

The appellant engaged in a pattern of unauthorized absences, resulting in a finding of periods of AWOL from March 31, 1970 to April 5, 1970; from May 5, 1970 to May 12, 1970; June 7, 1970; February 6, 1970 to February 12, 1970; and from August 1, 1970 to August 9, 1970.  The record also reflects a record of the appellant being AWOL from December 4, 1969 to January 15, 1970, but as the appellant later explained this absence was the result of a wrongful incarceration that was beyond his control, this decision shall focus on the periods of AWOL that were not so explained.  

Ultimately, the appellant was discharged in August 1970 under conditions other than honorable.  The evidence reflects that the periods of AWOL that led to the appellant's discharge were the result of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  The acts consisted of several offenses throughout several months of service.  Although the regulation provides that if there is "a" (meaning one) minor offense, that will not be considered persistent if service was otherwise honest, faithful and meritorious, that provision does not excuse a series of offenses.  In this case, the appellant has committed a series of offenses, not a single offense.  Moreover, AWOL has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct).  Therefore, the appellant's discharge is dishonorable.  




Insanity Analysis

The appellant contends that his periods of AWOL are the result of posttraumatic stress disorder (PTSD), and that they should be covered by the insanity exception so as not to bar him from receiving benefits.  In this case, although the appellant and his wife contend that he sought psychiatric treatment in service and met with a psychiatrist three times, the appellant's service treatment records (STRs) do not contain any record of psychiatric treatment.  Moreover, the June 1970 separation examination notes a normal psychiatric evaluation, and the June 1970 separation report of medical history indicates that the appellant denied depression or excessive worry, and nervous trouble of any sort.  

Although the contemporaneous military record does not indicate psychiatric difficulty, the appellant's lay testimony, that of his wife, a retrospective VA examination opinion, and notations by treating VA physicians and letters from a private treatment provider indicate that the appellate was suffering from some degree of mental distress.  As to the lay statements concerning the appellant's behavior during his military service after Vietnam, although the appellant and his wife are not competent to diagnose insanity, the Board will consider their descriptions of the appellant's behavior.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014) (PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify); Layno v. Brown, 6 Vet. App. 465 (1994) (even disabilities not subject to lay diagnosis may have symptoms detectable by a lay person).  

The appellant testified that he felt that the others in his group had something against him because he was the only one who had served in Vietnam, and that he was assigned to drive an ambulance picking up wounded service members, which caused him significant distress.  He testified that his periods of AWOL were prompted by anxiety attacks, paranoia, and flashbacks.  His representative explained that these periods of AWOL were avoidance of a situation that he could not handle.  

The appellant's wife testified that her memory of the appellant during this period was that he seemed disorganized and jumpy, did not like large groups of people, and that she felt he was paranoid about people approaching him from his blind side.  She also testified that she witnessed anxiety attacks where the appellant would break out in a very bad sweat.  

The appellant wrote in a May 1990 statement of the periods of AWOL that he would have to leave for a few days to cool off.  In April 2009, the appellant wrote that he believed the others in the company were trying to push his buttons, which would result in his paranoia becoming so bad that he would have flashbacks of episodes from his time in Vietnam.  He wrote that he felt like he was going crazy and losing control, so he would leave before someone was hurt or killed.  He explained that he would go somewhere and drink, and eventually would return to his post.  He emphasized that he always came back.  

This lay testimony indicates that the appellant was suffering from significant emotional distress, but unfortunately is not indicative of insanity within the definition of the regulations.  The appellant has not asserted that he interfered with the peace of society; on the contrary, he has reported that his periods of AWOL were intended to avoid interference with the peace of society by leaving before someone was hurt or killed.  By characterizing his periods of AWOL as leaving before someone got hurt, the appellant presents them as adjustments to his behavior to adapt to the customs and standards of the community.  

An October 2013 letter from a private treatment provider asserted that the appellant suffered from PTSD during the period in question.  However, mental illness is not identical to "insanity."  Beck v. West, 13 Vet. App. 535, 539 (2000).  This letter does not demonstrate that the appellant met the regulation's definition of insanity; on the contrary, the letter-writer asserted that the appellant always returned after a few days because he knew that if he stayed longer, he would be charged with desertion.  The letter-writer has thus indicated that the appellant made adjustments to his behavior to comply with the accepted standards of the military community, at least enough to avoid being charged with desertion.  An April 2014 letter by a private treatment provider opined that the appellant's combat-related trauma created a mental disorder that presents an explanation for the appellant's AWOL behavior.  However, this letter writer did not demonstrate that the appellant's combat trauma or mental disorder had rendered the appellant insane.  

A July 2009 treatment note by a VA physician asserts that when the appellant went AWOL, "he did not know what he was doing and did not realize the consequence of being AWOL in the military."  An October 2009 notation asserted that when the appellant returned from Vietnam "his judgment and frame of mind were highly likely to be impaired," and that "the symptoms of PTSD influenced his impaired judgment and avoidance behavior, related to being AWOL."  The note-writer did not assert or demonstrate that this impaired judgment rose to the level of a prolonged deviation from his normal methods of behavior, interference with the peace of society, or a departure from the accepted standards of the community to which the appellant by birth and education belongs so as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Moreover, the conclusions that the appellant did not know what he was doing or realize the consequences of his actions are not supported by rationale, meaning that they are of limited probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion).  

By contrast, the August 2013 VA examination offered a lengthy opinion supported by extensive rationale.  After eliciting an extensive history, the examiner diagnosed the appellant with a personality disorder with cluster B traits, and opined that the appellant is currently constitutionally psychopathic, and was constitutionally psychopathic at the time of his periods of AWOL and discharge.  The examiner went on to find that the appellant was not psychotic at the time in question, meaning that he could not be considered insane under the regulation.  In anticipation of a disagreement as to whether the appellant is appropriately diagnosed with a personality disorder, the examiner continued the insanity analysis.

The examiner first found that the appellant's periods of AWOL were not a prolonged deviation from his normal method of behavior.  The examiner recognized that the appellant did not have difficulty with attendance during his military service in Vietnam.  However, he elicited a history from the appellant that included school truancy and walking off the job on one occasion prior to his military service, which caused the examiner to conclude that the behavior of leaving without permission existed prior to military service.  The examiner also noted that the appellant continued to exhibit the behavior of leaving work after military discharge.  As such, the examiner opined that the appellant's AWOL behavior was "part of the appellant's normal method of behavior, not a deviation from it."  

The examiner also asserted that the appellant denied disturbing others or being charged with disturbing the peace while AWOL, which is consistent with the evidence of record.  The examiner also concluded that the appellant was not so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  The examiner supported this conclusion by explaining that the appellant met his wife in or around March 1970, and that meeting and forming a relationship that would lead to marriage suggests an adequate ability to socialize during that general time period.  Additionally, the examiner opined that the appellant's decision to return after each period of AWOL demonstrated the adaptive capacity to attend work.  

The Board notes that the appellant's hearing testimony is not consistent with the examiner's report of history.  The appellant testified that he had not been a disciplinary problem, and that the worst thing he ever did in school was get caught smoking in the bathroom.  The appellant's wife also stated that she had never been told that the appellant was expelled from high school or that he was a disciplinary problem in high school, although the appellant's wife did not know him at that time.  The appellant also testified that prior to the offenses in question, he did not have any disciplinary problems while in service.  
 
This testimony is at odds with the appellant's January 1968 report of medical history, which indicates that the appellant reported that he did have difficulty with school studies or teachers, and that he was expelled for disobedience.  The June 1970 report of medical history also indicates that the appellant reported having difficulty with school studies or teachers, although the accompanying notation is not legible.  As discussed above, the VA examiner has concluded that the appellant's behavior prior to military service was such that his periods of AWOL are in keeping with his normal method of behavior.  The examiner reported that initially the appellant denied ever being truant in school, which is in keeping with his hearing testimony, but later endorsed that he had played hooky from school "a couple of times," been in detention for fighting in school, been in trouble for "cutting up" in class and "carrying on" on the bus, as well as having trouble getting along with teachers.  Therefore, the appellant's hearing testimony is contradicted by the in-service reports of medical history, as well as the history ultimately elicited by the examiner.  In determining whether evidence is submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Unfortunately, the inconsistency of the appellant's testimony as to his normal method of behavior prior to entering service affects the credibility of that testimony.  Although the Board recognizes that the appellant performed good service while stationed in Vietnam, that good service alone does not show that the appellant's pattern of AWOL was a prolonged deviation from his normal method of behavior, as opposed to a continuation of that behavior, as concluded by the examiner.  

The Board is sympathetic to the appellant's claim.  Nonetheless, the VA examiner has provided a lengthy and detailed opinion supporting the conclusion that the appellant was not insane during his periods of AWOL and discharge.  The lay testimony and conclusory opinions contained in treatment notes and letters of record do not overcome the examiner's opinion to demonstrate that the appellant was insane at the time in question.  Accordingly, the Board must find that the character of the appellant's discharge is a bar to benefits, and the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The character of the appellant's discharge from military service is a bar to entitlement to VA benefits based on that period of service.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


